NUMBER 13-16-00308-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

ANDREW JARED HARVEY,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 36th District Court
                   of Aransas County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Andrew Jared Harvey, attempted to perfect an appeal from a conviction

for murder. We dismiss the appeal for want of jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not have jurisdiction to address the
merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

        The trial court imposed sentence in this matter on August 26, 2015. Appellant

filed a notice of appeal on June 6, 2016. On June 9, 2016, the Clerk of this Court notified

appellant that it appeared that the appeal was not timely perfected and that the appeal

would be dismissed if the defect was not corrected within ten days from the date of receipt

of the Court’s directive.1 Appellant has not filed a response to the Court’s notice.

        Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

        Appellant’s notice of appeal, filed more than nine months after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.                             See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing

a post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.


        1 The trial court’s certification of the defendant’s right to appeal shows this is a “plea-bargain case,

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).



                                                       2
CODE CRIM. PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 2015 R.S.); see also

Ex parte Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of September, 2016.




                                         3